Appellant complains of the judgment of the superior court of Cook county quashing the writ of certiorari sued out by him to review the action of the Retirement Board of the Municipal Employees' Annuity and Benefit Fund of Chicago, which had reduced appellant's payments due him from that fund on account of injuries he had sustained while on duty. Counsel state that the issue involved is the construction of sections 46 and 57 1/2 of the act to provide for the Employees' Annuity and Benefit Fund for certain cities. Ill. Rev. Stat. 1939, chap. 24, pars. 1089, 1100 1/2.
Appellant contends here, and his petition for certiorari in the court below was based on that contention, that by virtue of the two sections of the act hereinabove referred to, he should receive two separate and distinct benefit payments, one for himself and another for dependent children. *Page 642 
His assignments of error present only questions as to the construction of the act.
The trial court certified that a constitutional question is involved. Counsel for appellant here states that he has some doubt about the existence of a constitutional question in the appeal, but that because of the certificate of the trial court he felt the matter should be presented here.
Cases involving only the construction of a statute do not involve a constitutional question and the certificate of the trial judge that a constitutional question is involved does not confer upon this court jurisdiction on direct review.
The cause is transferred to the Appellate Court for the First District.
Cause transferred.
 *Page 11